Case 5:19-cv-00009-TBR Document 57 Filed 08/07/20 Page 1 of 11 PageID #: 341




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     PADUCAH DIVISION
                                     Case No. 5:19-cv-00009

THOMAS EDWARD BURKE                                                                   PLAINTIFF

v.

DeEDRA HART, et al                                                                    DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

        This matter comes before the Court upon Defendants, DeEdra Hart, Will Lynn, Amy

Fisher, James Harris, and Bruce Von Dwingelo, (collectively, “Defendants”) Motion to

Dismiss/Motion for Summary Judgment. [DN 35.] Pro se Plaintiff Thomas Burke (“Burke”) filed

a Motion to Dismiss Defendants Motion to Dismiss/Motion for Summary Judgment in lieu of a

response. [DN 39.] Defendants responded to Burke’s Motion to Dismiss. [DN 41.] Burke

subsequently replied. [DN 43.] As such, this matter is ripe for adjudication. For the reasons that

follow, IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss/Motion for Summary

Judgment [DN 35] is GRANTED. Burke’s Motion to Dismiss Defendants’ Motion to

Dismiss/Motion for Summary Judgment [DN 39] is DENIED.

                                              I. Background

        Burke is an inmate at Luther Luckett Correctional Complex. He filed the current suit

alleging failure-to-protect claims under the Eighth Amendment and state-law claims of negligence,

assault and battery, and intentional infliction of emotional distress. The Court also construed the

complaint as containing a retaliation claim under the First Amendment. [DN 17.] Burke alleges on

August 25, 2018, inmate Sean Nokes “was heard loudly vocolizing his personal disdain” for

Plaintiff and another inmate, who were sitting on the wall by form 6-Cellhouses entrance, and told

Plaintiff “‘Gonna gitcha Burke . . . Gonna cut ya deep!’” (ellipsis by Plaintiff). Plaintiff claims that
Case 5:19-cv-00009-TBR Document 57 Filed 08/07/20 Page 2 of 11 PageID #: 342




later that day, he was “viciously attacked” by Inmate Nokes, who stabbed him “five times, 4 times

in the head and 1 time in the shoulder.” He claims that Defendant Lynn knew that there was a

substantial risk to Plaintiff’s life and failed to protect him.

        Burke additionally claims that Defendants Warden Hart and Caseworkers Fisher and Harris

“knew through prison records that inmate Sean Nokes had attacked other prison inmates but failed

there duties to protect other inmates and [Plaintiff] from harm” and “knew . . . that there was a

substantial risk to inmates on the prisons yard when they repeatedly released Sean Nokes from

segregation after he has attacked other inmates.”

        Burke alleges he was assaulted a second time on December 31, 2018, by Inmate Zacharus

Bishop during lunch. Burke reports that he was sitting at a lunch table in the dining hall when

Inmate Bishop told him to get up because he wanted to sit there. Burke reports that when he

declined to leave, Inmate Bishop dumped Burke’s food tray, left the table, and went to the outside

area of the picnic tables under a pavilion. Plaintiff reports going to the pavilion where Inmate

Bishop and other inmates were standing and asking why Inmate Bishop dumped his tray. Burke

states, “But, this is when [] Bishop[] grabed [Plaintiff] and slung him to the ground and started to

beat him in the head. As Guards responded, [] Bishop [] leaves the area.” Thereafter, claims Burke,

both he and Inmate Bishop were taken to administrative segregation.

        Burke claims that “Prison Guards and staff knew that there would be a substantial risk” to

Plaintiff’s “life, that he would be seriously harmed” and further that “Prison Guards and staff”

failed to respond reasonably to protect Plaintiff,” because when they saw Inmate Bishop attack

Plaintiff “during the Lunch time meal . . . they just stood there and done nothing.”

        Burke also alleged, “I was Released from my Job because I filed This Complaint in This

Court,” which the Court construed as a First Amendment retaliation claim.



                                                        2
Case 5:19-cv-00009-TBR Document 57 Filed 08/07/20 Page 3 of 11 PageID #: 343




       On initial review, the Court allowed Burke’s Eighth Amendment, failure-to-protect claims

with respect to the KSP assaults against Defendants Hart, Lynn, Fisher, and Harris in their

individual capacities for damages and the state-law claims of negligence against Defendants Hart,

Lynn, Fisher, Harris, and Von Dwingelo and of intentional infliction of emotional distress against

Defendant Lynn to continue. The Court also allowed Burke to file an amended complaint to name

the person(s) allegedly responsible for his termination from his job in retaliation for filing this

lawsuit and providing details surrounding that claim and any other staff or guards or other persons

that he alleges were involved in his federal and/or state-law claims surrounding his assaults and

providing details surrounding those claims.

       Burke filed an Amended Complaint and the Court again conducted a review. Burke added

Sean Nokes, the inmate who Burke alleges assaulted him during the first failure-to-protect

incident, to assert state-law claims of assault, battery, and intentional infliction of emotional

distress against him. Burke also alleges that he told Defendant Vondwinglo “of the assaults before

they happened, but [that Vondwinglo] failed to do anything about them. Thus, Vondwinglo was

negligent to inmate Burkes need!” The Court construed this allegation as both an Eighth

Amendment, failure-to-protect claim and a state-law negligence claim. Finally, Burke additionally

alleges that Defendants Fisher and Harris retaliated against him by releasing him from his job in

the garment plant when he filed the complaint.

                                          II. Legal Standard

       Defendants have attached extensive documentation to their Motion to Dismiss to support

their claim Burke failed to exhaust his administrative remedies. Burke argues he has not had access

to discovery. However, the issues raised in Defendants’ Motion are purely issues of law. Therefore,

the Court will construe this motion as a Motion for Summary Judgment.



                                                    3
Case 5:19-cv-00009-TBR Document 57 Filed 08/07/20 Page 4 of 11 PageID #: 344




       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). In determining whether summary judgment is appropriate, a court must resolve all

ambiguities and draw all reasonable inferences against the moving party. See Matshushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       “[N]ot every issue of fact or conflicting inference presents a genuine issue of material fact.”

Street v. J.C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir. 1989). The test is whether the party

bearing the burden of proof has presented a jury question as to each element in the case. Hartsel

v. Keys, 87 F.3d 795, 799 (6th Cir. 1996). The plaintiff must present more than a mere scintilla of

evidence in support of his position; the plaintiff must present evidence on which the trier of fact

could reasonable find for the plaintiff. See id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 252 (1986)). The plaintiff may accomplish this by “citing to particular parts of materials in

the record” or by “showing that the materials cited do not establish the absence…of a genuine

dispute…” Fed. R. Civ. P. 56(c)(1). Mere speculation will not suffice to defeat a motion for

summary judgment, “the mere existence of a colorable factual dispute will not defeat a properly

supported motion for summary judgment. A genuine dispute between the parties on an issue of

material fact must exist to render summary judgment inappropriate.” Monette v. Electronic Data

Sys. Corp., 90 F.3d 1173, 1177 (6th Cir. 1996).

                                              III. Discussion

A. Exhaustion of Administrative Remedies

       The Prison Litigation Reform Act ("PLRA") bars a civil rights action challenging prison

conditions until the prisoner exhausts "such administrative remedies as are available." 42 U.S.C.

§ 1997e(a); see also Jones v. Bock, 549 U.S. 199, 211 (2007) ("There is no question that exhaustion



                                                     4
Case 5:19-cv-00009-TBR Document 57 Filed 08/07/20 Page 5 of 11 PageID #: 345




is mandatory under the PLRA and that unexhausted claims cannot be brought in court."). In order

to exhaust administrative remedies, prisoners must complete the administrative review process in

accordance with the deadlines and other applicable procedural rules established by state law.

Jones, 549 U.S. at 218-19. "Proper exhaustion demands compliance with an agency's deadlines

and other critical procedural rules." Woodford v. Ngo, 548 U.S. 81, 90 (2006). However, "failure

to exhaust administrative remedies under the PLRA is an affirmative defense that must be

established by the defendants." Napier v. Laurel Cty. Ky., 636 F.3d 218, 225 (6th Cir. 2011) (citing

Jones, 549 U.S. at 204).

       Here, Defendants allege Burke did not file a grievance regarding the first or second alleged

assault. In response, Burke argues being stabbed by an inmate is a non-grievable issue and he did

not have access to a grievance form because he was in segregation.

       The Grievance Coordinator, Roger Mitchell, has stated that there are no grievances on file

pertaining to the claims in this action. [DN 35-3 at PageID 214.] Burke does not refute the fact that

he did not file a grievance. The Court disagrees with Burke that this was a non-grievable issue.

       In Shoults v. White, Shoults was attacked by another inmate. 2018 WL 4761659 *1 (W.D.

Ky Oct. 2, 2018). He alleged officers “placed restraints on another inmate incorrectly so that the

inmate would be able to free himself of the restraints and attack Plaintiff.” Id. He sued for failure

to protect. Id. The Court found Shoults properly filed a grievance alleging an officer improperly

restrained the other inmate and failed to protect him. Id. at 2.

       In Sublett v. White, Sublett alleges he informed Defendant “Wilson that a level five (5)

inmate who was in a white supremacist gang threatened to kill him with a “shank” should he come

out for recreation and that all Wilson did was inform his supervisor.” 2014 WL 798156 *6 (W.D.

Ky. Feb. 27, 2014). Sublett did not “produce or allege that he submitted a grievance related to this



                                                      5
Case 5:19-cv-00009-TBR Document 57 Filed 08/07/20 Page 6 of 11 PageID #: 346




particular incident or even one that generally addressed officers failing to protect him.” Id.

However, he alleged it was a non-grievable issue. Id. The Court found that Sublett was required to

exhaust all claims of failure to protect except the denial of protective custody. Id. at 7.

       Shoults and Sublett were bound by the same Corrections Policy & Procedure (“CPP”) that

Burke is bound by here. Therefore, Burke could have and was required to file a grievance related

to his failure to protect claim. Because Burke did not file a grievance related to either attack, he

has not exhausted his administrative remedies and his claims under 42 U.S.C. § 1983 must be

dismissed.

       Burke next argues he did not have access to the Legal Office to file a grievance because he

was in segregation from December 31, 2018 to January 10, 2019 and February 20, 2019 to March

21, 2019. [DN 39 at PageID 248.] He also states, “segregation officers [said] there is no need to

file [a] grievance that is non-grievable”. [Id. at PageID 250.]

       Burke does not allege he was unable to file a grievance regarding the attack by inmate

Nokes on August 25, 2018 due to being in segregation. Grievances must be filed within five

business days of the incident. [DN 35-2 at PageID 200.] Therefore, Burke’s placement in

segregation on December 31, 2018 was not an obstacle to filing a grievance regarding the August

25, 2018 incident.

       Burke’s placement in segregation also does not cure his failure to file a grievance regarding

the December 31, 2018 incident. The grievance process is unavailable to inmates “when prison

administrators thwart inmates from taking advantage of a grievance process through machination,

misrepresentation, or intimidation.” Ross v. Blake, 136 S. Ct. 1850, 1860 (2016).

       CPP 14.6 (II)(H)(3) states, “[t]he [grievance] aide shall be accessible to the general

population and shall follow staff instructions concerning providing access or visits to specialized



                                                      6
Case 5:19-cv-00009-TBR Document 57 Filed 08/07/20 Page 7 of 11 PageID #: 347




units, such as segregation.” [DN 35-2 at PageID 198.] Grievance Coordinator Mitchell states forms

are provided to inmates in segregation and he receives those grievances regularly. [DN 41-1 at

PageID 262.] Further, Stacey Gibson, Unit Administrator of 7 Cell House Restrictive Housing

Unit (segregation), stated “Classification and Treatment Officers (CTOs) make daily rounds in the

RHU and check on the status and welfare of each inmate housed on the Unit. During those rounds,

the CTOs provide the inmates with various forms they might request such as grievance forms”.

[DN 41-2 at PageID 264-165.] Unit Administrator Josh Patton confirms this process in his

affidavit. [DN 41-3 at PageID 267-268.] In Burke’s reply, he does not refute Gibson’s claim that

CTOs make daily rounds and provide grievance forms to inmates. He only argues Gibson does not

make daily rounds herself. [DN 43 at PageID 275.] However, Gibson did not claim she makes

daily rounds. Therefore, Burke being placed in segregation is not per se a bar to filing. Without

more evidence, Burke has not met his burden in arguing he was denied access to the grievance

process.

       Burke also alleges he was told by segregation officers that this incident was a non-grievable

issue. In Odom v. Helton, Odom filed two grievances with the Grievance Coordinator Sarah Potter.

2013 WL 4012889 *2 (E.D. Ky. Aug. 6, 2013). Potter returned both grievances because Odom

was under “a grievance restriction which permitted him to file only one (1) grievance every ten

days”. Id. at 3. Odom instead re-submitted both grievances and asked Potter to reconsider his

grievance limit. Id. Those grievances were not filed because of the grievance restriction. Id. Odom

argued Potter’s refusal to accept both grievances was unreasonable. Id. Prior to filing the

grievances, Odom states he asked Lieutenant Hill if he could allege both issues on one grievance

form. Id. Hill told him policy prohibited doing so and Odom filed two grievances. Odom argued

he relied on Hill’s advice so his grievances should have been accepted. Id.



                                                    7
Case 5:19-cv-00009-TBR Document 57 Filed 08/07/20 Page 8 of 11 PageID #: 348




        However, the Court found, “Odom’s alleged reliance on verbal representations from

someone who worked in the prison, who was not the prison’s designated grievance coordinator,

was simply unreasonable.” Id. at 8. Here, Burke relied on verbal representations of segregation

officers. He does not claim that Grievance Coordinator Mitchell told him he could not file a

grievance regarding this issue. Therefore, his reliance on this statement was unreasonable. Due to

Burke’s failure to exhaust his administrative remedies, his federal claims must be dismissed.

B. Res Judicata

        The doctrine of res judicata prohibits a plaintiff from relitigating a claim that was asserted

or which could have been asserted in earlier litigation against the same defendants or their privies.

Federated Dep't Stores v. Moitie, 452 U.S. 394, 398 (1981); United States v. McMichael, 525 F.

App'x 388, 392 (6th Cir.2013). Where jurisdiction in the prior litigation was based on a federal

question, a federal court applies federal law in determining the preclusive effect of a prior federal

judgment. See Blonder–Tongue Labs., Inc. v. Univ. of Ill. Found., 402 U.S. 313, 324 n. 12 (1971)

(“It has been held in non-diversity cases since Erie R. Co. v. Tompkins, that the federal courts will

apply their own rule of res judicata.”) (internal quotation marks and citation omitted)). The

elements of res judicata are: “(1) there is a final decision on the merits of the first action by a court

of competent jurisdiction; (2) the second action involves the same parties, or their privies, as the

first; (3) the second action raises an issue actually litigated or which should have been litigated in

the first action; and (4) there is identity of claims.” Walker v. General Tel. Co., 25 F. App'x 332,

336 (6th Cir.2001) (per curiam).

        1. Failure to Protect Claims Against Defendants Hart and Von Dwingelo for Sean
           Nokes attack




                                                       8
Case 5:19-cv-00009-TBR Document 57 Filed 08/07/20 Page 9 of 11 PageID #: 349




       Defendants argue Burke’s Eighth Amendment claims against Defendants Hart and Von

Dwingelo must be dismissed because it has already been decided by the Lyon Circuit Court. Burke

did not address this argument.

       Burke filed suit against James Erwin, Defendants Hart and Von Dwingelo, Nancy Raines,

and Guards and Staff in Lyon Circuit Court. [DN 35-5- at PageID 217.] In that suit, Burke argued

those defendants failed to protect him from the assault by inmate Sean Nokes. [Id. at PageID 219.]

Burke brought that case under 42 U.S.C. § 1983. [Id. at PageID 216.] The Circuit Court dismissed

Burke’s claims due to failure to exhaust administrative remedies and failure to state a claim for

which relief may be granted. [DN 35-7- at PageID 235.]

       The Circuit Court decision was a final decision on the merits. Therefore, the first element

is satisfied. DeEdra Hart and Bruce Von Dwingelo were defendants in the Circuit Court case and

are defendants in the current action. The same parties are involved so the second element is also

satisfied. This action asserts some of the same claims litigated in Circuit Court. In Circuit Court,

Burke alleged the defendants failed to protect him from inmate Nokes on August 25, 2018 when

he was attacked. Burke has brought the same claim in the present action. The third and fourth

elements are also satisfied. As such, this matter has already been litigated and res judicata applies.

       2. Burke’s Retaliation Claim

       In the current case, Burke has claimed Defendants Fisher and Harris retaliated against him

by releasing him from his job after filing a complaint. In a separate case before this Court, Burke

alleged Fisher and Harris retaliated against him for filing a lawsuit in Lyon Circuit Court. [Civil

Action No. 5:19-cv-00010-TBR (DN 15).] In that case, Fisher and Harris filed for Summary

Judgment and it was granted. [Civil Action No. 5:19-cv-00010-TBR (DN 48).]




                                                      9
Case 5:19-cv-00009-TBR Document 57 Filed 08/07/20 Page 10 of 11 PageID #: 350




       The Court dismissed Burke’s claim because he could not meet the elements required for a

retaliation claim. [Id.] This is a final decision on the merits. The same parties were involved

because Fisher and Harris are named in both actions. Burke claimed in both actions that Fisher and

Harris retaliated against him for filing suit. Therefore, all elements of res judicata are met and this

claim must be dismissed.

C. State Law Claims

       Burke has also brought state law claims of negligence against Defendants Von Dwenglo,

Hart, Lynn, Fisher, and Harris, intentional infliction of emotional distress against Defendant Lynn,

and assault, battery, and intentional infliction of emotional distress against Defendant Nokes.

       18 U.S.C. § 1367(c) states in relevant part:

       “The district courts may decline to exercise supplemental jurisdiction over a claim under
       subsection (a) if—

               (3) the district court has dismissed all claims over which it has original
       jurisdiction”.

Since this Court has dismissed Burke’s federal claims, it will decline to exercise supplemental

jurisdiction over his state law claims See Wee Care Child Ctr., Inc. v. Lumpkin, 680 F.3d 841, 849

(6th Cir. 2012); see also Polk v. Jones, 2020 WL 2203839, * 6 (W.D. Ky. May 6, 2020).

Accordingly, the Court will dismiss Burke’s state-law claims without prejudice.

                                               IV. Conclusion

       For the above stated reasons, IT IS HEREBY ORDERED that:

       1.) Defendants’ Motion to Dismiss/Motion for Summary Judgment [DN 35] is
           GRANTED.

       2.) Burke’s federal claims under 42 U.S.C. § 1983 are DISMISSED WITH
           PREJUDICE.

       3.) Burke’s state law claims are DISMISSED WITHOUT PREJUDICE.



                                                      10
Case 5:19-cv-00009-TBR Document 57 Filed 08/07/20 Page 11 of 11 PageID #: 351




     4.) Burke’s Motion to Dismiss Defendants’ Motion to Dismiss/Motion for Summary
         Judgment [DN 39] is DENIED.

     A separate judgment will follow. IT IS SO ORDERED.




                                                                  August 7, 2020




cc: Thomas Edward Burke, Jr.
    183573
    LUTHER LUCKETT CORRECTIONAL COMPLEX
    P.O. Box 6
    LaGrange, KY 40031
    PRO SE




                                           11
